Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/05/2020; 6/3/2020,6/30/2021;7/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azernikov et al (US 2018/0028294) in view of Kopelman et al (US 7,112,065)



As to claim 1, Azernikov et al teaches the non-transitory computer readable medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising:
 receiving first intraoral scan data comprising a first depiction of a dental site comprising a preparation tooth (a plurality of scans (e.g., 3-5 scans per quadrant) is performed in order to obtain a suitable image of the patient's dental or oral anatomy, paragraph [0056]); 
generating a virtual three-dimensional (3D) model of the dental site using the first intraoral scan data (a scanning system (not shown) will assemble the plurality of scans into a digital model (also referred to as a “dental model” or “digital dental model” herein) of the preparation tooth and its surrounding and opposing teeth. The dental model can be used to design a dental restoration (e.g., crown, bridge, implant) to be used on the preparation tooth or site (on the gum), paragraph[0056]; generate a 3D model of a dental restoration, paragraph[0059]); 
processing at least one of the first intraoral scan data or data from the virtual 3D model to identify a margin line of the preparation tooth ( figure 7, paragraph [0034]’ Scan recognition module 125 can detect whether a certain feature (e.g., a prepared jaw, a prepared tooth, a tooth with a certain tooth number, a certain cusp or arch, a restoration type, or a margin line) is present in the dental model or depth map. In some embodiments, scan recognition module 125 can also locate the features and margin lines in the dental model. For example, scan recognition module 125 can detect where a certain type of features are and where the margin lines are on the teeth based upon the pre-trained deep neural networks. These detected features or margin lines can then be labeled on the dental models, paragraph [0112]), 
wherein at least a portion of the margin line is unclear( the output is an evaluation of the presence or absence of defects in one or more aspects of the restoration design relative to the scan data of a patient's dental model. Examples of aspects of restoration design that may be subject to evaluation include fit of the restoration design relative to the margin line, paragraph [0096-0098]); 
outputting instructions to generate second intraoral scan data of the dental site depicting the portion of the margin line that is unclear( the output can be a probability vector that includes one or more probability values of each feature or aspect of the dental models belonging to certain categories, paragraph[0096]);
 receiving the second intraoral scan data (wherein the deep neural network is configured to generate a second contour of the crown based on the output loss function of the second discriminating deep neural network, claim 4).
While Azernikov et al meets a number of the limitations of the claimed invention, as pointed out more fully above, Azernikov fails to specifically teach “and updating the virtual 3D model of the dental site using the second intraoral scan data, 
wherein the portion of the margin line that was unclear in the virtual 3D model is replaced with information from the second intraoral scan data”
Specifically,  Kopelman et al. teaches providing a three-dimensional (3D) digital data relating to the patient's dentition, the 3D data includes data representative of the surface topology of the preparation and its surroundings; generating first finish line data representative of at least a portion of the finish line and superimposing an image of the finish line on an image of the dentition; obtaining second finish line data determined on the basis of input received from a dental practitioner; and using the second finish line data to update the first finish line data and superimposing the updated data on the dentition image ( abstract).Kopelman teaches in figure 3 The second finish line data is used, in 340, for updating the first finish line data. The updating comprises defining a portion of the finish line not defined in the first finish line (for example, in a `knife edge` case) or changing a portion of the first finish line. The updated data is further imposed on the dentition image ( see column 4 lines 63-column 5 lines 1-3).It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to update the three dimensional virtual teeth model in Azernikov in order to receive an accurate precision of the cast and to produce a biomechanically acceptable restoration. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.

As to claim 2, Azernikov et al teaches non-transitory computer readable medium of claim 1, further comprising: determining a contour of the margin line based on the processing (training module 123 trains a deep neural network to provide a qualitative evaluation of a certain aspect of a dental restoration design. For example, the aspect of the dental restoration design may be the contour., paragraph [0108]).
	As to claim 3, Azernikov et al teaches non-transitory computer readable medium of claim 1, wherein the processing is performed by a machine learning model ( In some embodiments, dental restoration server 101 may include a neural network module (not shown) that contains various deep learning neural networks such as convolutional networks, convolutional deep belief networks, recurrent neural networks, and generative adversarial networks, paragraph [0065]).
As to claim 4, Azernikov et al teaches non-transitory computer readable medium of claim 1, the operations further comprising: outputting a view of the virtual 3D model to a display ( client device 107 can include and/or interfaces with a display device on which human client 175 may view the dental models, review the identified dental information of the dental models, or review complete dental restoration design, paragraph [0069]); and providing an indication of the unclear portion of the margin line in the view ( discriminator network 520 can output a loss function 540, which is used to quantify whether the generated sample 515 is a real natural image or one that is generated by generator 510. Loss function 540 can be used to provide the feedback required for generator 510 to improve each succeeding sample. In one embodiment, in response to the loss function, generator 510 can change one or more of the weights and/or bias variables and generate another output, paragraph [0114]).

As  to claim 5, Kopelman et al teaches a  non-transitory computer readable medium of claim 1, wherein the first intraoral scan data comprises a first set of intraoral images and a second set of intraoral images, the operations further comprising: determining portions of one or more intraoral images in the first set of intraoral images to be locked; and automatically locking the determined portions of the one or more intraoral images, wherein the locked portions of the one or more intraoral images in the first set of intraoral images is used for a first region of the virtual 3D model that depicts the preparation tooth, and wherein portions of the second set of intraoral images that also depict the preparation tooth are not used for the first region of the model ( column 4 lines 63-column 5 lines 1-60. Note that Azernikov also teaches The probability vector can include a probability of each dental feature being present in the at least a portion of the dentition. The disclosed method can train deep neural network to detect a certain dental feature being present in the at least a portion of the dentition based on the highest probability in the probability vector, paragraph [0017] note that if the probability is low the part will be locked or erased and the high probability feature will be trained)..
As to claim 7, Kopelman et al teaches non-transitory computer readable medium of claim 1, further comprising: receiving second intraoral scan data comprising a second depiction of the dental site; determining a first one of the first intraoral scan data or the second intraoral scan data to use for a depiction of a portion of the dental site; and locking at least a portion of the determined first one of the first intraoral scan data or the second intraoral scan data that depicts the portion of the dental site; wherein the virtual 3D model is generated based at least in part on the first intraoral scan data and the second intraoral scan data, wherein the locked portion of the determined first one of the first intraoral scan data or the second intraoral scan data is used for a first region of the virtual 3D model that depicts the portion of the dental site, and wherein a portion of a second one of the first intraoral scan data or the second intraoral scan data that also depicts the portion of the dental site is not used for the first region of the virtual 3D model(abstract; column 3 lines 60-66;  column 4 lines 63-column 5 lines 1-60. Note that Azernikov also teaches The probability vector can include a probability of each dental feature being present in the at least a portion of the dentition. The disclosed method can train deep neural network to detect a certain dental feature being present in the at least a portion of the dentition based on the highest probability in the probability vector, paragraph [0017] note that if the probability is low the part will be locked or erased and the high probability feature will be trained).
The limitation of claim 7 has been addressed above.
As to claim 8, Azernikov et al teaches non-transitory computer readable medium of claim 7, wherein the first portion of the dental site comprises a preparation(the dental feature can also include a set of different types of cusps or arcs (e.g., buccal cusp, lingual cusp, occlusal cusp, buccal arc, lingual arc, etc.), a dental preparation, a lower jaw or an upper jaw, a prepared jaw or the opposing jaw, a set of restorations with different types, etc. In one embodiment, multiple deep neural networks can be trained to perform the above-described functions respectively, paragraph [0106]).
As to claim 9, Azernikov et al teaches non-transitory computer readable medium of claim 8, wherein the preparation is a preparation tooth comprising a margin line ( figure 7, paragraph [0034]), and wherein the locked portion of the first intraoral scan data includes a depiction of the margin line ( paragraph [0117]).
As to claim 10, Kopelman et al teaches the non-transitory computer readable medium of claim 9, wherein the locked portion of the first intraoral scan data further includes a buffer around the margin line, wherein the buffer is defined by an offset from the margin line ( column 5 lines 30-46).
As to claim 11, Azernikov et al teaches the  non-transitory computer readable medium of claim 8, wherein the preparation is a preparation tooth that comprises a margin line, and wherein all data representing the preparation tooth inside of the margin line is locked (The probability vector can include a probability of each dental feature being present in the at least a portion of the dentition. The disclosed method can train deep neural network to detect a certain dental feature being present in the at least a portion of the dentition based on the highest probability in the probability vector, paragraph [0017] note that if the probability is low the part will be locked or erased and the high probability feature will be trained).
As to claim 12, Azernikov et al teaches the  non-transitory computer readable medium of claim 7, the operations further comprising: processing the first intraoral scan data to determine a contour of the first portion of the dental site depicted in the first intraoral scan data (The probability vector can include a probability of each dental feature being present in the at least a portion of the dentition. The disclosed method can train deep neural network to detect a certain dental feature being present in the at least a portion of the dentition based on the highest probability in the probability vector, paragraph [0017] note that if the probability is low the part will be locked or erased and the high probability feature will be trained)..
As to claim 13, Azernikov et al teaches the  non-transitory computer readable medium of claim 12, wherein the processing is performed by inputting the first intraoral scan data into a machine learning model(he present systems and methods may train deep neural networks, using many dentition training data sets, to automatically recognize dental information and/or features from the dental model representing at least a portion of a patient's dentition, paragraph [0056-0057]).
As to claim 14, Azernikov et al teaches the  non-transitory computer readable medium of claim 7, further comprising: outputting a view of the model to a display ( figure 12A-12C); and indicating the first portion of the dental site in the view ( paragraph [0119])
The limitation between claims 15-20 has been addressed above. 

				
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664